DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 1 of 9




                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO. 9:20:cv-81317-DMM

            JOY MARTINEZ,

                     Plaintiff,

            v.

            WELLS FARGO BANK, N.A.,

                  Defendant.
            ____________________/
                                            VERIFIED AMENDED COMPLAINT

                     Plaintiff, JOY MARTINEZ (“Martinez” or “Plaintiff”) by and through her undersigned

            counsel, files this Amended Complaint against WELLS FARGO BANK, N.A., (“Defendant”), and

            as grounds states as follows:

                                                  PROCEDURAL HISTORY

                     1.      MARTINEZ brings this action against the Defendant, to recover back pay, front

            pay, compensatory damages, and reasonable attorney’s fees and costs for unlawful retaliation in

            violation of Section §448.102 (3) of the Florida’s Whistleblower Act (“FWA”).

                     2.      This matter was filed in the Circuit Civil Court in Palm Beach County on June 30,

            2020.

                     3.      Defendant then removed the matter to federal court and filed a Motion to Dismiss.

                                                  PRELIMINARY ALLEGATIONS

                     4.      MARTINEZ brings this action for retaliation in violation of Section §448.102 (3)

            of the Florida’s Whistleblower Act (“FWA”).

                     5.      Plaintiff brings this action based on her direct, independent, and personal

            knowledge.
                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 1 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 2 of 9



                                                JURISDICTION AND VENUE

                    6.       Jurisdiction is proper in this Court pursuant to Sections 448.103(1)(b) and 48.193,

            Florida Statutes.

                    7.       Plaintiff is a resident of Palm Beach County, Florida, and at all times material

            hereto, was employed by the Defendant at its Palm Beach County, Florida location.

                    8.       Defendant has a principal place of business at 420 Montgomery Street, San

            Francisco, California 94163 with numerous locations throughout Palm Beach County.

                    9.       Venue is proper in Palm Beach County as Plaintiff performed work for the

            Defendant in Palm Beach County.

                    10.      Plaintiff seeks damages in excess of $30,000 but less than $75,000.00

                                                  COMMON ALLEGATIONS

                    11.      Plaintiff has worked for the bank since 2012.

                    12.      Until her whistleblower activity, Plaintiff has always had positive evaluations and

            has never received any corrective action or written complaints, warnings or the like. As such,

            Plaintiff was on the path to being promoted.

                    13.      On July 31, 2018, Plaintiff was participating in a routine audit of debit cards.

                    14.      During the audit Plaintiff was asked by Miriam Rhyne her branch manager to ignore

            the fact a co-worker had taken debit cards out of the bank, put them in her purse and left the cards

            at her home.

                    15.      During the audit, Plaintiff was instructed to falsely report the bank cards as present

            when they were not in her presence. Plaintiff was unable to see or count the debit cards taken by

            another employee.




                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 2 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 3 of 9



                    16.      Notwithstanding the cards absence, Plaintiff was instructed by her manager to mark

            the debit cards as present and accounted for in the computer system.

                    17.      This was a misrepresentation, and false.

                    18.      Plaintiff objected to making untrue statements and otherwise misrepresenting the

            facts in the audit. She stated that the bank should not just take the word of a co-worker. If she was

            going to do an accounting, then she and her manager needed to actually see the cards in order to

            account for them, saying otherwise was a lie. She also complained that taking the cards out of the

            branch was not permitted under the bank’s policies.

                    19.      Despite her objections, Plaintiff was directed by her supervisor to mark the cards

            present. She did so under the threat of discipline or termination.

                    20.      Out of fear of termination, Plaintiff complied with her manager’s directive.

                    21.      Thereafter, Plaintiff immediately reported the illegal and unethical conduct to the

            bank’s hotline as soon as she could do so.

                    22.      Plaintiff relayed to the hotline that she was forced to make misrepresentations and

            falsehoods during the audit. She explained that she was an unwilling participant and only did so

            after pleading with her supervisor not to make such misrepresentations and only after her

            supervisor threatened her job. As soon as the audit was completed and she was able to call the

            hotline, she did so.

                    23.      Notwithstanding Plaintiff’s objection to her supervisor and her reporting of the

            incident to the hotline, Plaintiff was then written up for her participation by the district manager.

                    24.      Plaintiff also complained to her district manager that it was not her choice to report

            the cards as accounted for and that she immediately reported it to the hotline.




                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 3 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 4 of 9



                    25.      Even though Defendant encourages employees to raise their hand when they see

            something wrong with the promise that retaliation will not occur, Plaintiff did so and was

            subsequently written up for falsifying records.

                    26.      As a result of this adverse action, Plaintiff was no longer eligible for promotion or

            transfer.

                    27.      Furthermore, Plaintiff’s manager was free to continue in her supervision of

            Plaintiff.

                    28.      Plaintiff’s manager is aware of the complaints made by Plaintiff and has retaliated

            against her.

                    29.      Plaintiff has even sought to transfer to move away from her manager; but was

            denied a transfer in November 2018.

                    30.      Plaintiff was told the transfer was denied, but she could be moved but only if she

            accepted a demotion.

                    31.      The negative employment action affected Plaintiff’s ability to transfer and to move

            even to a lateral position.

                    32.      Plaintiff disputed the write up by following the company’s internal dispute

            procedures.

                    33.      On October 25, 2019, Plaintiff learned that her human resources dispute of the

            August 2018 write-up was denied. As such, it remains in her personnel file that she falsified records

            when in fact she self-reported and participated in blowing the whistle on her manager.

                    34.      Plaintiff went out on medical leave as a result of the distress and did not return to

            the bank.




                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 4 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 5 of 9



                    35.      Plaintiff engaged in protected activity as defined in the FWA in that she: (1)

            objected to management and/or objected to or refused to participate in an activity that would

            constitute a violation of law and (2) she also reported the illegal conduct on the company’s hotline.

                    36.      Plaintiff is seeking damages related to the Defendant’s retaliatory treatment.

            Plaintiff seeks back wages, currently two weeks for time she spent after her separation looking for

            a new job. She also seeks damages for the emotional distress she suffered during her employment

            and which continues. She estimates that her non-economic damages are valued at one-year of her

            annual salary, $35,880. At the time of separation, she was making $17.25 per hour. While

            Plaintiff’s damages are continuing in nature, the Plaintiff’s damages, including attorney’s fees and

            costs do not currently exceed $75,000.00

                                                        COUNT I
                                                     RETALIATION
                                               IN VIOLATION OF § 448.102(3)

                     Plaintiff incorporates the allegations in paragraphs 1 through 36 as if set forth in this

            paragraph.

                     37.     Plaintiff engaged in protected activity:

                                  a. She objected to falsifying records, which she reasonably believed would

                                      have been a violation of law.

                                  b. She objected to her manager that she would not falsify records, only

                                      relenting at the fear and threat of discipline and termination.

                                  c. Plaintiff objected by filing a complaint with the hotline.

                     38.     Plaintiff’s objection constitutes protected activity under Section 448.102(3),

            Florida Statutes.




                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 5 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 6 of 9



                      39.    Plaintiff objected to make false representations during an audit of debit cards. She

            also complained about being ordered by her supervisor to report cards as in her presence when

            they were not. This was done under the threat of termination.

                      40.    Plaintiff reasonably believed that it was illegal to lie on the bank’s audit form. In

            fact, Plaintiff was asked to commit fraud, when she was told to make a material, false

            misrepresentation about the presence of debit cards.

                      41.    Plaintiff also reasonably believed that when her manager threated her with

            termination if she did not make misrepresentation that her supervisor’s actions was in violation of

            the law. In fact, it is illegal to threaten an employee with termination for objecting to fraudulent

            practices. See 448.102(3).

                      42.    Plaintiff suffered adverse employment action in that:

                                  a. She was disciplined.

                                  b. She was mistreated by her supervisor.

                                  c. She was denied a transfer.

                                  d. Her appeal to remove the discipline was denied.

                                  e. She was forced to leave aka constructively terminated.

                      43.    Plaintiff’s treatment following her objections constitutes an adverse employment

            action.

                      44.    Plaintiff’s objection and complaint to the hotline and the retaliatory, adverse

            treatment by Defendant are causally related.

                      45.    The Defendant’s conduct violates the FWA.

                      46.    The conduct of the Defendant deprived Plaintiff of her rights under the FWA to

            object to participation in unlawful conduct without fear from retaliation.


                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 6 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 7 of 9



                     47.     As a direct, natural, foreseeable, and proximate result of these actions and inactions

            of the Defendant, Plaintiff has suffered damages, including not limited to, the violation of her

            statutory rights, loss of reputation, back pay, and special damages including attorney’s fees and

            costs, and compensatory damages. All of above injuries and losses are continuing and permanent

            in nature.

                     48.     As a direct and proximate result of the Defendant’s willful, knowing, and

            intentional retaliation, Plaintiff has suffered, and will continue to suffer, damages including but

            not limited to, lost wages, pain and suffering, humiliation, extreme and severe emotional distress,

            and mental anguish; Plaintiff has suffered, and will continue to suffer, a loss of earnings and other

            employment-related benefits and job opportunities. As a result, Plaintiff is entitled to general and

            compensatory damages in an amount to be proven at trial.

                     49.     As a further direct and proximate result of the Defendant’s violation, Plaintiff has

            been compelled to retain the services of the undersigned law firm. Plaintiff will incur, and continue

            to incur, reasonable attorney’s fees and costs.

                     50.     Plaintiff requests that attorney’s fees, costs, and expenses be awarded pursuant to

            Section 448.104, Florida Statutes.

                     WHEREFORE, Plaintiff prays that judgment be entered in her favor against the Defendant

            as follows: That Plaintiff be awarded general and compensatory damages; front pay or

            reinstatement in lieu of front pay; back pay; prejudgment interest; reasonable attorney’s fees and

            costs pursuant to Section 448.104, Florida Statutes; and any such other relief as the Court deems

            just and proper.

                                                 DEMAND FOR JURY TRIAL

                     Plaintiff further demands trial by jury for all issues so triable.


                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 7 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 8 of 9



                                                         VERIFICATION

                   I swear and affirm to the best of my knowledge the foregoing amended complaint is true
            and accurate.


                                                               _________________________
                                                               JOY MARTINEZ


                                                CERTIFICATE OF SERVICE

                    I hereby certify that a true and correct copy of the foregoing was served by electronic
            filing on September 3, 2020 on all counsel or parties of record on the Service List below.


                                                      s/Cathleen Scott
                                                      Cathleen Scott, Esq.
                                                      Florida Bar No. 135331
                                                      Primary e-mail: CScott@scottwagnerlaw.com
                                                      Lindsey Wagner, Esq.
                                                      Florida Bar No. 86831
                                                      Primary e-mail: LWagner@scottwagnerlaw.com
                                                      Secondary e-mail: mail@scottwagnerlaw.com
                                                      SCOTT WAGNER & ASSOCIATES, P.A.
                                                      Jupiter Gardens
                                                      250 South Central Boulevard
                                                      Suite 104-A
                                                      Jupiter, FL 33458
                                                      Telephone: (561) 653-0008
                                                      Facsimile: (561) 653-0020
                                                      Secondary Address: 101 Northpoint Parkway
                                                      West Palm Beach, FL 33407
                                                      www.ScottWagnerLaw.com

                                                      SERVICE LIST
                                                 CASE NO. 9:20:cv-81317-DMM

            Zascha Blanco Abbott, Esq.
            Florida Bar No. 614671
            zba@lgplaw.com
            Liebler, Gonzalez & Portuondo
            Courthouse Tower -25th Floor
            44 West Flagler Street
            Miami, FL 33130
            (305)379-0400

                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 8 of 9
DocuSign Envelope ID: 15DD7181-832C-4C1F-B24E-0E11BB459646
         Case 9:20-cv-81317-DMM Document 4 Entered on FLSD Docket 09/03/2020 Page 9 of 9



            Carmen Rodriguez Esq.
            Florida Bar No. 710835
            crpa@crlaborlawfirm.com
            Law Office of Carmen Rodriguez, P.A.
            Of Counsel Lieber, Gonzalez & Portuondo




                                                    Scott Wagner & Associates, P.A.
                                                     Verified Amended Complaint
                                                              Page 9 of 9
